Citation Nr: 9922891	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include whether the veteran's injuries 
sustained as a result of a motor vehicle accident in December 
1994 were a result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  He had qualifying service for pension 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a nonservice-connected 
pension on the basis that the veteran's December 1994 motor 
vehicle accident, which resulted in his disabilities 
including bilateral blindness, was due to the veteran's own 
willful misconduct.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was the driver of a motor vehicle involved in 
a single car accident in December 1994.  He was driving an 
estimated 99 mph and was possibly intoxicated at the time of 
the accident.

3.  As a result of the accident, the veteran received 
catastrophic head injuries, including the loss of sight in 
both eyes.  

4.  The injuries sustained by the veteran in December 1994 
were directly due to the veteran's operation of a motor 
vehicle in a reckless manner. 



CONCLUSION OF LAW

The veteran's injuries sustained as a result of a motor 
vehicle accident in December 1994 were a result of his own 
willful misconduct.  38 U.S.C.A. §§ 101(16), 105, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(n), 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, he has presented a claim that 
is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Pension benefits are not payable for any condition due to the 
veteran's own willful misconduct.  38 C.F.R. § 3.301(b) 
(1998).  Willful misconduct is defined as an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (1998).  Moreover, the simple drinking of alcoholic 
beverage is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions 
that would raise a presumption to that effect will be 
considered willful misconduct.  38 C.F.R. § 3.301(c) (2) 
(1998).

A police report dated in December 1994 shows that the veteran 
was involved in a single car accident.  A witness stated that 
the veteran was driving at a high rate of speed when he 
merged right for an unknown reason and struck a guardrail 
forcing 

his head out of the passenger's window; his head struck a 
reflective pole.  The police officer made no determination as 
to the veteran's sobriety and no sobriety test was given 
apparently due to the seriousness of the veteran's injuries.  
The estimated rate of speed was 99.9 mph.

As a result of the accident, the veteran sustained severe 
head trauma.  He had a massive laceration of the forehead 
with an open cranium, an unstable maxilla and mandible, and 
decreased respiratory effort.  He required ventilatory 
support and the clinical assessment included open crushing 
severe lacerations of the forehead with complete avulsion and 
loss of the right optic globe, an avulsion of the optic nerve 
to the left eye, and massive swelling with instability of the 
maxilla and mandible.  The final diagnoses included open 
skull fractures with brain and severe facial injuries, 
multiple facial bone fractures, and bilateral blindness.  He 
was hospitalized for nearly two months and discharged with a 
gastrostomy for enteral tube feedings, and a tracheostomy.

In January 1995, the veteran filed a claim for entitlement to 
a nonservice-connected pension as a result of multiple head 
injuries, blindness, and trauma.  By administrative decision 
dated in October 1995, the RO observed that the injuries the 
veteran received in December 1994 were due to his own willful 
misconduct.  The RO concluded that the veteran was 
intoxicated at the time of the accident, based on a blood 
alcohol level reported at "199" and the veteran's statement 
that he lost control of the car.  

The veteran's service representative challenged the blood 
alcohol reading on the premise that there was no such reading 
as "199"; the representative also noted that the physician's 
note showing a blood alcohol of 199 was written a month after 
the veteran's accident.  He also argued that a notation of 
positive ETOH did not necessarily mean the veteran was 
intoxicated.  The RO ultimately found that, regardless of 
whether the veteran's blood alcohol level was .199 or 1.99, 
the veteran was still considered intoxicated under VA 
regulations.  To date, the veteran has not 

alleged that he is suffering from any disability, apart from 
those caused by the vehicular accident, which might give rise 
to entitlement to a nonservice-connected pension.

The threshold question before the Board is whether the 
veteran's willful misconduct caused the accident resulting in 
his disabilities, for which he now seeks a pension.  The 
Board has carefully considered the veteran's arguments with 
respect to the reported blood alcohol level of "199."  
Specifically, the Board has reviewed a copy of the laboratory 
report itself, drawn the night of the accident, which shows a 
blood alcohol of "199 mg/dl" with a notation that the level 
is high.  Of note, the M21-1 provisions dealing with blood 
alcohol levels are referenced in terms of blood alcohol 
"percentage."  The laboratory value itself is reported in 
terms of "mg/dl."  Therefore, the Board finds that the 
level of 199 is not meant to be the percentage of blood 
alcohol, but rather is a true laboratory value of the blood 
alcohol level.  This would suggest that the percentage blood 
alcohol level was 0.199, sufficient for a finding of 
intoxication under the appropriate regulations.

Further, the Board has considered other evidence in the 
claims file and concludes that the veteran did exhibit 
willful misconduct on the night of the vehicular accident.  
First, several treating physicians noted that alcohol was 
positive.  Specifically, a ophthalmology consultation note 
reflected "ETOH +."  Similarly, a neurosurgical 
consultation note indicated "ETOH +."  Presumably, the 
treating physicians made this determination based on clinical 
findings as well as laboratory reports.  Thus, it is 
suggestive that, at the very least, the veteran had been 
drinking.  The Board acknowledges the veteran's contention, 
however, that being positive for alcohol does not mean that 
he was drunk.  The veteran also asserts that losing control 
of ones car does not constitute being intoxicated.  

However, the Board is persuaded by the undisputed evidence in 
the claims file that the veteran was driving at nearly 100 
mph at the time of the accident, as evidenced by the police 
report.  The very act of driving at 100 mph demonstrates the 
wanton and reckless disregard of the probable consequences of 
such action.  In this case, 

regardless of the reason for the veteran's actions, and 
independent of whether he was drinking or drunk, his reckless 
misuse of an automobile proximately and immediately caused 
his disability.  After considering all of the evidence of 
record, the Board concludes that the injuries sustained by 
the veteran in December 1994 resulted from willful 
misconduct.  As such, he is not entitlement to a permanent 
and total disability rating for pension purposes as a result 
of those injuries.


ORDER

The veteran's injuries sustained as a result of a motor 
vehicle accident in December 1994 were a result of his own 
willful misconduct.  Entitlement to a permanent and total 
disability rating for pension purposes is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeal

 

